__________



 

 

 

 

SECURED AND SUBORDINATED



LOAN AGREEMENT



 

 

 

Between

:





 

GARMATEX TECHNOLOGIES, INC.



 

And

:





OAXACA RESOURCES CORP.



 

(Of an issue of an aggregate Principal Sum of up to $5,000,000.00 by the
Borrower)



Principal Sum:

Up to $5,000,000.00

.

Interest:

5% per annum payable semi-annually

.

Payment date:

Not more than nine months

.



 

 

 

Garmatex Technologies, Inc.


Suite 101, 2455 - 192nd Street, Surrey, British Columbia, Canada, V3Z 3X1



__________



 

 



--------------------------------------------------------------------------------



SECURED AND SUBORDINATED



LOAN AGREEMENT



 

 

                       THIS SECURED AND SUBORDINATED LOAN AGREEMENT

is dated and made for reference as fully executed on this 15th day of March,
2016 (the "Execution Date").





 

BETWEEN

:





GARMATEX TECHNOLOGIES, INC.

, a company
incorporated under the laws of the Province of British Columbia,
Canada, Canada, and having a business office and an address for
notice and delivery located at 1868 Marine Drive, Suite 205, West
Vancouver, British Columbia, Canada, V7V 1J6





(the "Borrower");

OF THE FIRST PART



AND

:





OAXACA RESOURCES CORP.

, a company incorporated under
the laws of the State of Nevada, U.S.A., and having a business
office and an address for notice and delivery located at 7458
Allison Place, Chilliwack, British Columbia, Canada, V4Z 1J7





(the "Lender");

OF THE SECOND PART



(and the Borrower and the Lender being hereinafter singularly also
referred to as a "Party" and collectively referred to as the
"Parties" as the context so requires).



 

                       WHEREAS

:





A.                   The Parties have reached an agreement whereby the Lender
has agreed to advance by way of loan or loans to the Borrower (collectively, the
"Loan"); as requested by the Borrower from time to time after the execution
hereof and prior to and/or or commensurate with the completion of the pending
arrangement as between the Parties which is the subject matter of that certain
LOI, dated at or about the Execution Date hereof (the "LOI"; and, collectively,
the "Arrangement Transaction"); the aggregate principal sum of up to $5,000,000
from all of the net Company Concurrent Financing (as contemplated by the
Arrangement Transaction; collectively, the "Principal Sum") received prior to
the completion of the Transaction together with, in each such instance, interest
accruing on any Principal Sum of a Loan amount at the rate of five percent (5%)
per annum, compounded semi-annually and not in advance (the "Interest") prior to
maturity; and with maturity in each such instance of a Loan shall be on the date
that is the earlier of (i) nine months from the advancement date of any such
Principal Sum Loan by any Lender to the Borrower, (ii) the closing of the
Arrangement Transaction or (iii) 90 calendar days from the termination, for any
reason whatsoever, of the LOI or any formal Arrangement Transaction agreement
which supersedes the LOI; and





--------------------------------------------------------------------------------



- 2 -



B.

                   Since the introduction of the Parties and the execution of
the LOI the Parties hereby acknowledge and agree that there have been various
discussions, negotiations, understandings and agreements between them relating
to the principle terms and conditions of the proposed Loan of the Principal Sum
monies and the security therefore (collectively, the "Security") as contemplated
thereby and, correspondingly, that it is their intention by the terms and
conditions of this loan agreement (the "Agreement") to clarify their respective
duties and obligations with respect to the within Loan and Security to be
provided hereunder, all in accordance with the terms and conditions of this
Agreement;





 

                       

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the advancement
or proposed advancement by the Lender to the Borrower of the aggregate Principal
Sum by way of the within Loan, the receipt and sufficiency of which is hereby
acknowledged by the Borrower, and in consideration of the mutual agreements
herein contained, the parties mutually covenant and agree as follows:





 

Article I
ENTIRE AGREEMENT, GENERAL PROVISIONS, SCHEDULES AND INTERPRETATION



1.1                   Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
Parties with respect to the subject matter of this Agreement.



1.2                   Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties, their respective heirs, executors,
administrators and assigns.



1.3                   Schedules. The Schedules to this Agreement are hereby
incorporated by reference into this Agreement in its entirety.



1.4                   Time of the essence. Time will be of the essence of this
Agreement.



1.5                   Representation and costs. It is hereby acknowledged by
each of the Parties that McMillan LLP, Barristers and Solicitors, acts solely
for the Borrower, and, correspondingly, that the Lender has been required by
each of McMillan LLP and the Borrower to obtain independent legal advice with
respect to the Lender's review and execution of this Agreement. In addition, it
is hereby further acknowledged and agreed by the Parties that McMillan LLP, and
certain or all of its principal owners or associates, from time to time, may
have both an economic or shareholding interest in and to the Borrower and/or a
fiduciary duty to the same arising from either a directorship, officership or
similar relationship arising out of the request of the Borrower for certain of
such persons to act in a similar capacity while previously acting for the
Borrower as counsel. Correspondingly, and even where, as a result of this
Agreement, the consent of each Party to the role and capacity of McMillan LLP,
and its principal owners and associates, as the case may be, is deemed to have
been received, where any conflict or perceived conflict may arise, or be seen to
arise, as a result of any such capacity or representation, each Party
acknowledges and agrees to, once more, obtain independent legal advice in
respect of any such conflict or perceived conflict and, consequent thereon,
McMillan LLP, together with any such principal owners or associates, as the case
may be, shall be at liberty at any time to resign any such position if it or any
Party is in any way affected or uncomfortable with any such capacity or
representation. Each Party to this Agreement will also bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
incidental thereto, by McMillan LLP, shall be at the cost of the Borrower.



 



--------------------------------------------------------------------------------



- 3 -



1.6                   Applicable law. The situs of this Agreement is Vancouver,
British Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia, Canada.



1.7                   Further assurances. The Parties hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties or their
respective counsel in order to carry out the true nature and intent of this
Agreement.



1.8                   Invalid provisions. If any provision of this Agreement is
at any time unenforceable or invalid for any reason it will be severable from
the remainder of this Agreement and, in its application at that time, this
Agreement will be construed as though such provision was not contained herein
and the remainder will continue in full force and effect and be construed as if
this Agreement had been executed without the invalid or unenforceable provision.



1.9                   Currency. Unless otherwise stipulated, all payments
required to be made pursuant to the provisions of this Agreement and all money
amount references contained herein are in lawful currency of Canada.



1.10                 Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties is a party, that ruling shall not impair the operation of, or
have any other effect upon, such other portions of this Agreement as may remain
otherwise intelligible (all of which shall remain binding on the Parties and
continue to be given full force and agreement as of the date upon which the
ruling becomes final).



1.11                 Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.



1.12                 Counterparts. This Agreement may be signed by the Parties
in as many counterparts as may be necessary and, if required, by facsimile, each
of which so signed being deemed to be an original, and such counterparts
together shall constitute one and the same instrument and notwithstanding the
date of execution will be deemed to bear the Execution Date as set forth on the
front page of this Agreement.



1.13                 No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
any other Party, nor create any fiduciary relationship between them for any
purpose whatsoever. No Party shall have any authority to act for, or to assume
any obligations or responsibility on behalf of, any other party except as may
be, from time to time, agreed upon in writing between the Parties or as
otherwise expressly provided.



1.14                 Consents and waivers. No consent or waiver expressed or
implied by either Party in respect of any breach or default by any other Party
in the performance by such other of its obligations hereunder shall:



 



--------------------------------------------------------------------------------



- 4 -



(a)     be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)     be relied upon as a consent to or waiver of any other breach or default
of the same or any other obligation;



(c)     constitute a general waiver under this Agreement; or



(d)     eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



1.15                 Remedies non-exclusive. No remedy herein and any and all
supporting documents which are conferred on the Lender is intended to be
exclusive. Each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or under law, equity or by statute or
otherwise. Commencement of exercising any remedy by the Lender shall not
preclude the simultaneous or later exercise by the Lender of any and all other
remedies.



1.16                 Notices. Any notice, direction or other document or
instrument required or permitted to be given under this Agreement shall be in
writing and may be given by delivering or mailing by registered mail or sending
by telegram, telex, facsimile transmission or by any other similar form of
electronic communication to the addresses set forth first above for each of the
Parties. All such notices, directions or documents aforesaid shall:



(a)     if delivered be deemed to have been given or made at the time of
delivery;



(b)     if mailed by registered mail within the Province of British Columbia,
Canada, and properly addressed be deemed to have been given or made on the fifth
day following the day on which it was so mailed or posted provided that if there
shall be a strike amongst the personnel of the Post Office or other labour
strike or dispute which would affect delivery of such mail in the normal course,
then any such notices or materials shall only be effective if actually
delivered; and



(c)     if sent by telegram, telex, facsimile transmission or by other similar
form of electronic communication be deemed to have been given or made on the
date following the day on which it was so transmitted.



                       

Any Party may give written notice of change of address in the same manner as
provided above to the other Parties and upon which such address shall be the
address for the giving of notices hereunder.





1.17                 No merger of judgment. The taking of judgment by the Lender
on any covenant contained herein or on any covenant set forth in this Agreement
or other security agreements, for payment of the indebtedness or performance of
obligations thereby secured, does not operate as a merger of any such covenant
or affect the rights of the Lender to interest at the rate and times provided in
this Agreement on any of the money owing to the Lender hereunder, and that
judgment shall provide that the interest thereon shall be calculated at the same
rate and in the same manner as herein provided until the judgment is fully paid
and satisfied.



1.18

                 Prior regulatory approval. The terms and conditions of this
Agreement and including, without limitation, the advancement, by way of Loan or
Loans to the Borrower under the terms and conditions of this Agreement, of any
Principal Sum hereunder, is subject to the prior approval of any regulatory
authority having jurisdiction over the affairs of the Borrower herein.





 



--------------------------------------------------------------------------------



- 5 -



1.19

                 Schedules. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedules which are attached to this Agreement and
which form a material part hereof:





Schedule

Description

Schedule "A":
Schedule "B":
Schedule "C":

Promissory Note;
Debenture; and
Security Agreement.



1.20

                 Interpretation. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:





(a)     the words "herein", "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
section or other subdivision of this Agreement;



(b)     the headings are for convenience only and do not form a part of this
Agreement nor are they intended to interpret, define or limit the scope or
extent of this or any provision of this Agreement;



(c)     any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(d)     words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.



 

Article 2
REPRESENTATIONS, WARRANTIES AND COVENANTS



2.1                   General. The Borrower hereby represents to, warrants to
and covenants with Lender, as set forth in this Article, that all
representations, covenants and warranties made hereunder shall survive the
execution and delivery of the security and supporting documents to the Lender
and any disbursements or advance of the Loan monies, and no investigation at any
time made by or on behalf of the Lender shall diminish in any respect whatsoever
the Lender's right to rely thereon. All statements contained in any certificate
or other instruction delivered by or on behalf of the Borrower pursuant to this
Agreement shall constitute representations and warranties made by the Borrower
hereunder.



2.2                   Power of the Borrower. The Borrower has, and shall until
repayment in full of the Principal Sum and any Interest thereon, have all
requisite power and authority to enter into this Agreement and grant the
Security and supporting documents as required by the Lender.



2.3                   Binding effect. This Agreement and the Security and
supporting documents have been or will be duly and validly authorized, executed
and delivered by the Borrower to the Lender upon the execution of this Agreement
and are or will be valid obligations legally binding on the Borrower and
enforceable in accordance with their respective terms.



2.4                   Contravention of law. Neither the execution and delivery
of this Agreement, nor the Security and supporting documents, nor the
performance of or compliance with any of their respective terms, will contravene
any provision of any law, regulation, order or permit applicable to the
Borrower, or result in a breach, or constitute a default under, or require any
consent under the terms or conditions of any agreement or instrument to which
the Borrower is a party.



 



--------------------------------------------------------------------------------



- 6 -



 

Article 3
TERMS OF LOAN AND REPAYMENT AND CONVERSION THEREOF



3.1                   Principal Sum Loan by the Lender to the Borrower. It is
hereby expressly acknowledged and agreed by the Parties that the Lender has or
will advance, by way of Loan or Loans to the Borrower under the terms and
conditions of this Agreement, the aforementioned Principal Sum of up to
$5,000,000.00 at such time or times, and in such amount or amounts, as may be
agreed upon in advance and in writing by each of the Parties prior to the
advancement of any such Loan or Loans (each such date of advance of any Loan
hereunder being an "Effective Date" of such Loan or Loans for the purposes of
this Agreement).



3.2                   Security for the Loan. The Parties all acknowledge that up
to the entire Principal Sum will be advanced by the Lender to the Borrower by
way of Loan and subject to the fulfillment and/or the continuing fulfillment of
the following conditions to the satisfaction of the Lender in its sole and
absolute discretion from time to time:



(a)     the execution by the Borrower of this Agreement:



(b)     the granting and delivery by the Borrower to the Lender of the Security
and all other supporting documents required under this Agreement;



(c)     the execution and delivery by the Borrower to the Lender of the form of
promissory note (the "Promissory Note") for the Principal Sum and any Interest
thereon which is attached hereto as Schedule "A" and which forms a material part
hereof;



(d)     the execution and delivery by the Borrower to the Lender of the form of
fixed and floating charge debenture (the "Debenture") for the Principal Sum and
any Interest thereon which is attached hereto as Schedule "B" and which forms a
material part hereof;



(e)     the execution and delivery by the Borrower to the Lender of the form of
security agreement (the "Security Agreement") for the Principal Sum and any
Interest thereon which is attached hereto as Schedule "C" and which forms a
material part hereof;



(f)     no default has occurred under any of the terms of the Agreement or the
terms of the Security; and



(g)     the Borrower has not made an assignment for the benefit of any of its
creditors, has not been declared bankrupt, has not made a proposal or otherwise
taken advantage of provisions for relief under the Bankruptcy Act, the Company's
Creditors Arrangement Act or similar legislation in any jurisdiction, has not
made an authorized assignment or suffered an appointment of a receiver or
receiver-manager over all or any part of its assets and business, and an order
of execution or execution proceedings has not been taken as against any of its
assets that remains unsatisfied for a period of 10 calendar days.



3.3                   Interest on the Loan. The Principal Sum advanced by the
Lender to the Borrower from time to time shall bear simple interest commencing
on the Effective Date of any such Loan accruing thereon at the rate of five
percent (5%) per annum, calculated semi-annually (herein the "Interest"), and
payable semi-annually prior to maturity; with all such Interest to be payable in
full to the Lender on repayment of the Principal Sum in the manner as set forth
immediately hereinbelow.



 



--------------------------------------------------------------------------------



- 7 -



3.4                   Repayment of the Principal Sum portion of the Loan.
Subject to the prior application of the provisions provided for in section "3.5"
hereinbelow, the Borrower hereby covenants to repay to the Lender, as required
under the terms of this Agreement, all Principal Sum monies which have
heretofore been advanced by the Lender to the Borrower under this Agreement,
together with all outstanding Interest accrued thereon, in the following manner
and at or before 5:00 p.m. (Vancouver time) on the day which is the earlier of:



(a)     nine months from the advancement date of any such Principal Sum Loan by
any Lender to the Borrower hereunder;



(b)     the closing of the Arrangement Transaction; and



(c)     90 calendar days from the termination, for any reason whatsoever, of the
LOI or any formal Arrangement Transaction agreement which supersedes the LOI;



such final date being the "Final Principal Sum Payment Date" hereunder; and
failing any of which payment the Lender may immediately realize upon any of the
Security which has been provided by the Borrower to the Lender in accordance
with the terms of this Agreement. After the Final Principal Sum Payment Date all
Interest shall continue on the unpaid Principal Sum at the said Interest rate
but shall be compounded and capitalized monthly, and added to Principal, when
unpaid.



3.5                   Prepayment and redemption of the Loan. Subject at all
times to the Lender's Right of Election for Conversion as set forth in section
"3.6" hereinbelow, the Borrower may prepay and redeem any portion of the
Principal Sum portion of the Loan in whole or in part at any time prior to the
Final Principal Sum Payment Date (the "Right of Redemption") and in the manner
as set forth immediately hereinbelow by providing the Lender with no less than
30 calendar days' prior written notice (the "Redemption Notice") of its Right of
Redemption intention to redeem and repay all or any portion of the Principal Sum
and any Interest which would have accrued thereon to the end of the respective
Final Principal Sum Payment Date in respect of such Principal Sum to be repaid
(collectively, the "Redemption Amount") (such day at the end of such 30-day
period being the "Redemption Date").



                       

In order to provide such Redemption Notice the Borrower will be required, at the
date of its delivery to the Lender of the Redemption Notice, to provide to the
Lender's solicitors, or to such other mutually agreeable holder (the "Escrow
Holder"), a certified cheque or bank draft representing the entire Redemption
Amount and made payable to the Lender in funds of the United States, or funds by
way of wire transfer to such designation as may be directed by the Lender in its
sole and absolute discretion, in the amount of any such Redemption Amount.
Thereupon, and should the proposed Redemption Amount in fact represent all of
the Principal Sum and any Interest accrued thereon which would be due and owing
by the Borrower to the Lender under this Agreement to the end of each Final
Principal Sum Payment Date, then the Lender will be required to provide to the
Escrow Holder, and as soon as reasonably possible after its receipt of the
Redemption Notice, all such registerable discharges as may be necessary to
relieve the Borrower of any obligation to the Lender under each of this
Agreement and each and every other Security instrument already provided by the
Borrower to the Lender under the terms and conditions of this Agreement
(collectively, the "Discharges").





 



--------------------------------------------------------------------------------



- 8 -



                       

On the second business day subsequent to the Redemption Date the Escrow Holder,
if applicable, shall deliver to the Lender the Redemption Amount and, only if
also applicable, to the Borrower the Discharges, and, unless otherwise directed
in writing by the Parties prior thereto, to the Parties' respective addresses
for notice and delivery as set forth on the front page of this Agreement.





3.6                   Right of Conversion by the Lender. Notwithstanding any
other provision of this Agreement and including, without limitation, the
Borrower's Right of Redemption as set forth hereinabove, at any time prior to
any Principal Sum Loan's requisite Final Principal Sum Payment Date or
Redemption Date, as the case may (each such period in time for each portion of
the Principal Sum Loan being a "Conversion Term" herein), the Lender will have,
in addition to all of the rights specifically provided for in this Agreement,
the exclusive right and option, in its sole and absolute discretion, however,
subject, at all times, to the Borrower's prior written agreement and a form of
Conversion subscription agreement which is acceptable to each of the Parties
consequent thereon (the "Subscription Agreement"), to elect (the "Right of
Election") to convert any portion of the then Principal Sum Loan and Interest
outstanding hereunder into such securities of the Borrower (each a "Security")
that will form any form of financing that is completed contemporaneously with
the initial listing of the Borrower on any recognized stock exchange or
over-the-counter market in North America as the case may be (in each instance
being a "Conversion" herein).



                       

In this regard, and for greater certainty, it is hereby acknowledged and agreed
by the Parties that, subject to the prior agreement on the form of Subscription
Agreement, the Right of Election will be exercisable by the Lender at any time
during the existence of any Principal Sum which may outstanding under this
Agreement and, furthermore, whether the Company exercises its Right of
Redemption to prepay and redeem all or any portion of the Principal Sum and
Interest portion of the Loan at any time prior to the Final Principal Sum
Payment Date hereunder. In other words, and for even greater certainty, the
Lender's entire Right of Election to convert any remaining Principal Sum and
Interest outstanding hereunder pursuant to a Conversion will continue to exist
if any portion of the Principal Sum and Interest is outstanding at any such time
during the particular Conversion Term.





 

Article 4
SECURITY FOR THE LOAN



4.1                   Initial Security by way of Promissory Note. As initial
security to the Lender for the due and punctual repayment of the Principal Sum
and any Interest accruing thereon from time to time in accordance with the terms
of this Agreement, the Borrower shall provide the Lender, upon the Effective
Date of any Principal Sum Loan under this Agreement, with a duly executed
Promissory Note in connection with the advanced Principal Sum and any Interest
accruing thereon from time to time in the form of the Promissory Note which is
attached hereto as Schedule "A".



4.2                   Additional Security by way of Debenture and subordination.
As additional security to the Promissory Note and for the due and punctual
repayment of the Principal Sum and any Interest accruing thereon from time to
time in accordance with the terms of this Agreement, the Borrower shall also
provide the Lender, upon the Execution Date of this Agreement, with a duly
executed Debenture, in the form of the Debenture which is attached hereto as
Schedule "B", therein mortgaging, charging, assigning and transferring to the
Lender, and granting to the Lender, a floating charge and a security interest in
all the Borrower's right, title and interest in and to all then presently owned
or held and after acquired or held personal property, assets and undertakings of
whatsoever nature or kind and wheresoever situate and all proceeds thereof and
therefrom (collectively, the "Collateral"), and such other Security as was
granted to the Lender therein; such Security on the Collateral being subject and
subordinate, at all times, to any existing arm's-length borrowing by the
Borrower with banks and lending institutions and including, without limitation,
the current secured convertible debentures granted by the Borrower.



 



--------------------------------------------------------------------------------



- 9 -



4.3                   Further Security by way of Security Agreement. As
additional security to the Promissory Note and the Debenture and for the due and
punctual repayment of the Principal Sum and any Interest accruing thereon from
time to time in accordance with the terms of this Agreement, the Borrower shall
also provide the Lender, also upon the Effective Date of this Agreement, with a
duly executed Security Agreement under the provisions of the Personal Property
Security Act of the Province of British Columbia, Canada, in the form of the
Security Agreement which is attached hereto as Schedule "C".



4.4                   Further Security by way of registration of Security. As
further security to the Promissory Note, the Debenture and the Security
Agreement and for the due and punctual repayment of the Principal Sum and any
Interest accruing thereon from time to time in accordance with the terms of this
Agreement, the Borrower shall also provide the Lender, also upon the Effective
Date of this Agreement, with such other Security documentation (and including,
without limitation, promissory notes, security instruments and United States
Uniform Commercial Code registration statements) as may be required by the
Lender and its counsel, acting reasonably, in order to evidence the Loan,
together with and all other supporting documents required under any such
Security documentation.



4.5                   No merger. The Security, additional security and
supporting documents shall not operate so as to create any merger or discharge
of any indebtedness or liability of the Borrower, or of any assignment,
transfer, guarantee, lien, contract, promissory note, bill of exchange or
security of any form held or which may hereafter be held by the Lender from the
Borrower or from any other person whomsoever.



4.6                   Waiver. The Lender may waive any breach or default of the
Borrower of this Agreement and no failure or delay on the part of the Lender to
exercise any right, power or remedy given herein or by statute or at law or in
equity or otherwise shall operate as a waiver thereof, nor shall any such waiver
be deemed to be a waive of any subsequent similar default or other event.



 

Article 5
DEFAULT



5.1                   Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following events or conditions will also
constitute a default (the "Default") under this Agreement by the Borrower:



(a)     the Borrower does not observe or perform any of the Borrower's
obligations under this Agreement and shall fail to cure such default within 10
calendar days after receipt of notice thereof in writing by the Borrower from
the Lender;



(b)     any representation, warranty, covenant or statement made by or on behalf
of the Borrower to the Lender is untrue in any material respect at the time when
or as of which it was made;



(c)     the Borrower ceases or threatens to cease to carry on in the normal
course the Borrower's business or any material part thereof;



 



--------------------------------------------------------------------------------



- 10 -



(d)     a proceeding shall have been instituted in a court having jurisdiction
seeking a decree or order for relief in respect of the Borrower in any
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of the Borrower for any substantial part of the Borrower's property,
or for the winding-up or liquidation of the Borrower's affairs; or



(e)     the Borrower shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of any order for relief in an involuntary case under any
such law or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) of the Borrower or for any substantial part of the Borrower's
property, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay the Borrower's debts as they become due, or shall
take any action in furtherance of any of the foregoing.



5.2                   Additional remedies. Notwithstanding any other provision
of this Agreement, upon Default the Lender will have, in addition to the rights
and Security specifically provided for in this Agreement, all of the rights and
remedies available to a secured party under the provisions of the Personal
Property Security Act of the Province of British Columbia, Canada, as well as
the rights and remedies recognized at law and in equity, and to this end upon
Default the Borrower hereby appoints the Lender, together with its officers,
authorized employees and agents, as the Borrower's irrevocable, true and lawful
attorney-in-fact with all necessary power and authority to:



(a)     endorse the name of the Borrower upon any cheques or other evidences of
payment or any document or instrument that may come into the possession of the
Lender as proceeds of or relating to the Collateral;



(b)     demand, sue for, collect, compromise and give acquittances for any and
all Collateral;



(c)     prosecute, defend or compromise any action, claim or proceeding with
respect to the Collateral;



(d)     notify any of the obligors with respect to the accounts or the
assignment of the accounts and direct such obligor to make payment to the
Lender; and



(e)     take such other action as the Lender reasonably may deem appropriate,
including extending or modifying the terms of payment of the accounts.



                       

No right will be exclusive of or dependent upon or merge in any other right, and
one or more of such rights may be exercised independently or in combination from
time to time.







--------------------------------------------------------------------------------



- 11 -



 

 

 

                       IN WITNESS WHEREOF

each of the Parties has set their respective hands and seals in the presence of
their duly authorized signatories as of the Execution Date determined
hereinabove.





The CORPORATE SEAL of
GARMATEX TECHNOLOGIES, INC.,
the Borrower herein,
was hereunto affixed in the presence of:


/s/ Darren Berezowski                          
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)





   

The CORPORATE SEAL of
OAXACA RESOURCES CORP.

,
the Lender herein,
was hereunto affixed in the presence of:


/s/ Devon Loosdrecht                             
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



 

__________



 

 



--------------------------------------------------------------------------------





Schedule A



 

 

                       

This is Schedule A to that certain Secured and Subordinated Loan Agreement
respecting Garmatex Technologies, Inc. and Oaxaca Resources Corp.





 

Promissory Note



 

Refer to the materials attached hereto.

__________



 

 



--------------------------------------------------------------------------------





__________



 

 

 

 

 

 

PROMISSORY NOTE



 

 

 

 

 

 

From

:





 

GARMATEX TECHNOLOGIES, INC.



 

To

:





 

OAXACA RESOURCES CORP.



 

 

 

 

 

Garmatex Technologies, Inc.


Suite 101, 2455 - 192nd Street, Surrey, British Columbia, Canada, V3Z 3X1



__________



 



--------------------------------------------------------------------------------



PROMISSORY NOTE



 

 

TO THE SECURED AND SUBORDINATED LOAN AGREEMENT
Between the BORROWER and the LENDER


Aggregate Principal Sum of up to $5,000,000.00





 

Principal:         Up to $5,000,000.00.          Made at Vancouver, British
Columbia, Canada.



Maturing:        As stated hereinbelow.




                       

THIS PROMISSORY NOTE is provided, dated and made effective as of the _____ day
of ____________, 2016 (the "Effective Date").





 

FROM

:





GARMATEX TECHNOLOGIES, INC.

, a company
incorporated under the laws of the Province of British Columbia,
Canada, Canada, and having a business office and an address for
notice and delivery located at Suite 101, 2455 - 192nd Street,
Surrey, British Columbia, Canada, V3Z 3X1





(the "Borrower");



 

TO

:





OAXACA RESOURCES CORP.

, a company incorporated under
the laws of the State of Nevada, U.S.A., and having a business
office and an address for notice and delivery located at 7458
Allison Place, Chilliwack, British Columbia, Canada, V4Z 1J7





(the "Lender");



(and the Borrower and the Lender being hereinafter singularly also
referred to as a "Party" and collectively referred to as the
"Parties" as the context so requires).



 

                       

FOR VALUABLE CONSIDERATION, receipt whereof is hereby acknowledged, the
undersigned, Borrower, hereby promises to pay to the Lender, or the holder of
this promissory note (the "Promissory Note"), in accordance with the terms and
conditions referenced herein, the aggregate principal sum of
____________________ dollars ($____________) in lawful money of Canada
(hereinafter referred to as the "Principal Sum") together with simple interest
accruing thereon and commencing on the above-referenced Effective Date of this
Promissory Note at the rate of five percent (5%) per annum, calculated
semi-annually (herein the "Interest"), and payable semi-annually prior to
maturity; and any such Interest shall be payable in full to the Lender on the
date of the repayment by the Borrower to the Lender of the entire Principal Sum
amount in the manner as set forth immediately hereinbelow; failing which the
Lender may immediately realize upon any of the "Security" which has been
provided by the Borrower to the Lender in conjunction with the delivery of this
Promissory Note; this Promissory Note being Schedule "A" to that certain
"Secured and Subordinated Loan Agreement", dated March 15, 2016 (the "Loan
Agreement"), as entered into between the Parties.







--------------------------------------------------------------------------------



- 2 -



 

                       

Subject to the prior application of the provisions provided for in sections
"3.5" and "3.6" of the Loan Agreement, the Principal Sum, together with all
outstanding Interest accrued thereon as specified hereinabove, is hereby
irrevocably and unconditionally due and payable by the Borrower to the Lender in
the following manner and at or before 5:00 p.m. (Vancouver time) on the day
which is the earlier of:





(a)     nine months from the advancement date of any such Principal Sum Loan by
any Lender to the Borrower;



(b)     the closing of the Arrangement Transaction; and



(c)     90 calendar days from the termination, for any reason whatsoever, of the
LOI or any formal Arrangement Transaction agreement which supersedes the LOI;



such final date being the "Final Principal Sum Payment Date" hereunder; and
failing any of which payment the Lender may immediately realize upon any of the
Security which has been provided by the Borrower to the Lender in accordance
with the terms of the Loans Agreement. After the Final Principal Sum Payment
Date all Interest shall continue on the unpaid Principal Sum at the said
Interest rate but shall be compounded and capitalized monthly, and added to
Principal, when unpaid.



                       

Subject at all times to the Lender's Right of Election for Conversion as set
forth hereinbelow, the Borrower may prepay and redeem any portion of the
Principal Sum portion of the Loan in whole or in part at any time prior to the
Final Principal Sum Payment Date (the "Right of Redemption") and in the manner
as set forth immediately hereinbelow by providing the Lender with no less than
30 calendar days' prior written notice (the "Redemption Notice") of its Right of
Redemption intention to redeem and repay all or any portion of the Principal Sum
and any Interest which would have accrued thereon to the end of the respective
Final Principal Sum Payment Date in respect of such Principal Sum to be repaid
(collectively, the "Redemption Amount") (such day at the end of such 30-day
period being the "Redemption Date").





                       

In order to provide such Redemption Notice the Borrower will be required, at the
date of its delivery to the Lender of the Redemption Notice, to provide to the
Lender's solicitors, or to such other mutually agreeable holder (the "Escrow
Holder"), a certified cheque or bank draft representing the entire Redemption
Amount and made payable to the Lender in funds of the United States, or funds by
way of wire transfer to such designation as may be directed by the Lender in its
sole and absolute discretion, in the amount of any such Redemption Amount.
Thereupon, and should the proposed Redemption Amount in fact represent all of
the Principal Sum and any Interest accrued thereon which would be due and owing
by the Borrower to the Lender under this Promissory Note and the Loan Agreement
to the end of each Final Principal Sum Payment Date, then the Lender will be
required to provide to the Escrow Holder, and as soon as reasonably possible
after its receipt of the Redemption Notice, all such registerable discharges as
may be necessary to relieve the Borrower of any obligation to the Lender under
each of this Promissory Note, the Loan Agreement and each and every other
Security instrument already provided by the Borrower to the Lender under the
terms and conditions of the Loan Agreement (collectively, the "Discharges").





 



--------------------------------------------------------------------------------



- 3 -



                       

On the second business day subsequent to the Redemption Date the Escrow Holder,
if applicable, shall deliver to the Lender the Redemption Amount and, only if
also applicable, to the Borrower the Discharges, and, unless otherwise directed
in writing by the Parties prior thereto, to the Parties' respective addresses
for notice and delivery as set forth on the front page of the Loan Agreement.





                       

Notwithstanding any other provision of this Promissory Note and the Loan
Agreement and including, without limitation, the Borrower's Right of Redemption
as set forth hereinabove, at any time prior to any Principal Sum Loan's
requisite Final Principal Sum Payment Date or Redemption Date, as the case may
(each such period in time for each portion of the Principal Sum Loan being a
"Conversion Term" herein), the Lender will have, in addition to all of the
rights specifically provided for in this Promissory Note, the exclusive right
and option, in its sole and absolute discretion, however, subject, at all times,
to the Borrower's prior written agreement and a form of Conversion subscription
agreement which is acceptable to each of the Parties consequent thereon (the
"Subscription Agreement"), to elect (the "Right of Election") to convert any
portion of the then Principal Sum Loan and Interest outstanding hereunder into
such securities of the Borrower (each a "Security") that will form any form of
financing that is completed contemporaneously with the initial listing of the
Borrower on any recognized stock exchange or over-the-counter market in North
America as the case may be (in each instance being a "Conversion" herein).





                       

In this regard, and for greater certainty, it is hereby acknowledged and agreed
by the Parties that, subject to the prior agreement on the form of Subscription
Agreement, the Right of Election will be exercisable by the Lender at any time
during the existence of any Principal Sum which may outstanding under this
Promissory Note and, furthermore, whether the Company exercises its Right of
Redemption to prepay and redeem all or any portion of the Principal Sum and
Interest portion of the Loan at any time prior to the Final Principal Sum
Payment Date hereunder. In other words, and for even greater certainty, the
Lender's entire Right of Election to convert any remaining Principal Sum and
Interest outstanding hereunder pursuant to a Conversion will continue to exist
if any portion of the Principal Sum and Interest is outstanding at any such time
during the particular Conversion Term.





                       

The holder of this Promissory Note may, from time to time, grant written
indulgences with respect to certain payment amounts or periods but such
indulgences will not in any way affect the undersigned's liability upon this
Promissory Note nor will such indulgences vary any other term to which
indulgence has not specifically been granted. No indulgence will be enforceable
against the holder unless granted in writing.





                       

The undersigned hereby waives demand, presentment for payment, notice of
non-payment and protest.





                       

If any provision of this Promissory Note is held to be invalid, illegal or
unenforceable, then such will not affect or impair the validity, legality or
enforceability of the remaining provisions.







--------------------------------------------------------------------------------



- 4 -



 

 

 

                       

WITNESS the hand of the authorized representative of the undersigned Borrower
given under seal as of the Effective Date determined hereinabove.





 

The CORPORATE SEAL of
GARMATEX TECHNOLOGIES, INC.,
the Borrower herein,
was hereunto affixed in the presence of:


________________________________
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



 

__________





--------------------------------------------------------------------------------





Schedule B



 

 

                       

This is Schedule B to that certain Secured and Subordinated Loan Agreement
respecting Garmatex Technologies, Inc. and Oaxaca Resources Corp.





 

Debenture



 

Refer to the materials attached hereto.

__________



 

 



--------------------------------------------------------------------------------





__________



 

 

 

 

 

 

DEBENTURE



 

 

 

 

 

 

From

:





 

GARMATEX TECHNOLOGIES, INC.



 

To

:





 

OAXACA RESOURCES CORP.



 

 

 

 

Garmatex Technologies, Inc.


Suite 101, 2455 - 192nd Street, Surrey, British Columbia, Canada, V3Z 3X1



__________



 



--------------------------------------------------------------------------------





DEBENTURE



 

 

TO THE SECURED AND SUBORDINATED LOAN AGREEMENT
Between the BORROWER and the LENDER


Aggregate Principal Sum of up to $5,000,000.00





 

                       

THIS DEBENTURE is provided, dated and made effective as of the 15th day of
March, 2016 (the "Effective Date").





 

FROM

:





GARMATEX TECHNOLOGIES, INC.

, a company
incorporated under the laws of the Province of British Columbia,
Canada, Canada, and having a business office and an address for
notice and delivery located at Suite 101, 2455 - 192nd Street,
Surrey, British Columbia, Canada, V3Z 3X1





(the "Borrower");



TO

:





OAXACA RESOURCES CORP.

, a company incorporated under
the laws of the State of Nevada, U.S.A., and having a business
office and an address for notice and delivery located at 7458
Allison Place, Chilliwack, British Columbia, Canada, V4Z 1J7





(the "Lender");



(and the Borrower and the Lender being hereinafter singularly also
referred to as a "Party" and collectively referred to as the
"Parties" as the context so requires).



 

                       

FOR VALUE RECEIVED THE BORROWER HEREBY PROMISES TO PAY TO THE LENDER the
aggregate Principal Sum of up to five million dollars ($5,000,000.00)
(hereinafter referred to as the "Principal Sum") of lawful money of Canada,
together with simple accruing thereon and commencing on the above-referenced
Effective Date at the rate of five percent (5%) per annum, calculated
semi-annually (herein the "Interest"), and payable semi-annually prior to
maturity; any such Interest to be payable in full to the Lender on repayment of
the Principal Sum in the manner as set forth hereinbelow; all in accordance with
the terms and conditions of this Debenture (the "Debenture"); this Debenture
being Schedule "B" to that certain "Secured and Subordinated Loan Agreement",
dated March 15, 2016 (the "Loan Agreement"), as entered into between the
Parties.





                       

NOW THEREFORE THIS DEBENTURE FURTHER PROVIDES THAT, subject to the prior
application of the provisions provided for in sections "3.5" and "3.6" of the
Loan Agreement, the Principal Sum, together with all outstanding Interest
accrued thereon as specified hereinabove, is hereby irrevocably and
unconditionally due and payable by the Borrower to the Lender in the following
manner and at or before 5:00 p.m. (Vancouver time) on the day which is the
earlier of:







--------------------------------------------------------------------------------



- 2 -



 

(a)     nine months from the advancement date of any such Principal Sum Loan by
any Lender to the Borrower;



(b)     the closing of the Arrangement Transaction; and



(c)     90 calendar days from the termination, for any reason whatsoever, of the
LOI or any formal Arrangement Transaction agreement which supersedes the LOI;



such final date being the "Final Principal Sum Payment Date" hereunder; and
failing any of which payment the Lender may immediately realize upon any of the
Security which has been provided by the Borrower to the Lender in accordance
with the terms of the Loans Agreement. After the Final Principal Sum Payment
Date all Interest shall continue on the unpaid Principal Sum at the said
Interest rate but shall be compounded and capitalized monthly, and added to
Principal, when unpaid.



                       

Subject at all times to the Lender's Right of Election for Conversion as set
forth hereinbelow, the Borrower may prepay and redeem any portion of the
Principal Sum portion of the Loan in whole or in part at any time prior to the
Final Principal Sum Payment Date (the "Right of Redemption") and in the manner
as set forth immediately hereinbelow by providing the Lender with no less than
30 calendar days' prior written notice (the "Redemption Notice") of its Right of
Redemption intention to redeem and repay all or any portion of the Principal Sum
and any Interest which would have accrued thereon to the end of the respective
Final Principal Sum Payment Date in respect of such Principal Sum to be repaid
(collectively, the "Redemption Amount") (such day at the end of such 30-day
period being the "Redemption Date").





                       

In order to provide such Redemption Notice the Borrower will be required, at the
date of its delivery to the Lender of the Redemption Notice, to provide to the
Lender's solicitors, or to such other mutually agreeable holder (the "Escrow
Holder"), a certified cheque or bank draft representing the entire Redemption
Amount and made payable to the Lender in funds of the United States, or funds by
way of wire transfer to such designation as may be directed by the Lender in its
sole and absolute discretion, in the amount of any such Redemption Amount.
Thereupon, and should the proposed Redemption Amount in fact represent all of
the Principal Sum and any Interest accrued thereon which would be due and owing
by the Borrower to the Lender under this Debenture and the Loan Agreement to the
end of each Final Principal Sum Payment Date, then the Lender will be required
to provide to the Escrow Holder, and as soon as reasonably possible after its
receipt of the Redemption Notice, all such registerable discharges as may be
necessary to relieve the Borrower of any obligation to the Lender under each of
this Debenture, the Loan Agreement and each and every other Security instrument
already provided by the Borrower to the Lender under the terms and conditions of
the Loan Agreement (collectively, the "Discharges").





                       

On the second business day subsequent to the Redemption Date the Escrow Holder,
if applicable, shall deliver to the Lender the Redemption Amount and, only if
also applicable, to the Borrower the Discharges, and, unless otherwise directed
in writing by the Parties prior thereto, to the Parties' respective addresses
for notice and delivery as set forth on the front page of the Loan Agreement.





                       

Notwithstanding any other provision of this Debenture and the Loan Agreement and
including, without limitation, the Borrower's Right of Redemption as set forth
hereinabove, at any time prior to any Principal Sum Loan's requisite Final
Principal Sum Payment Date or Redemption Date, as the case may (each such period
in time for each portion of the Principal Sum Loan being a "Conversion Term"
herein), the Lender will have, in addition to all of the rights specifically
provided for in this Debenture, the exclusive right and option, in its sole and
absolute discretion, however, subject, at all times, to the Borrower's prior
written agreement and a form of Conversion subscription agreement which is
acceptable to each of the Parties consequent thereon (the "Subscription
Agreement"), to elect (the "Right of Election") to convert any portion of the
then Principal Sum Loan and Interest outstanding hereunder into such securities
of the Borrower (each a "Security") that will form any form of financing that is
completed contemporaneously with the initial listing of the Borrower on any
recognized stock exchange or over-the-counter market in North America as the
case may be (in each instance being a "Conversion" herein).







--------------------------------------------------------------------------------



- 3 -



 

                       

In this regard, and for greater certainty, it is hereby acknowledged and agreed
by the Parties that, subject to the prior agreement on the form of Subscription
Agreement, the Right of Election will be exercisable by the Lender at any time
during the existence of any Principal Sum which may outstanding under this
Debenture and, furthermore, whether the Company exercises its Right of
Redemption to prepay and redeem all or any portion of the Principal Sum and
Interest portion of the Loan at any time prior to the Final Principal Sum
Payment Date hereunder. In other words, and for even greater certainty, the
Lender's entire Right of Election to convert any remaining Principal Sum and
Interest outstanding hereunder pursuant to a Conversion will continue to exist
if any portion of the Principal Sum and Interest is outstanding at any such time
during the particular Conversion Term.





                       

AS SECURITY for such payment of the said Principal Sum and Interest and all
other moneys owing by the Borrower to and for the performance of the obligations
and other covenants of the Borrower herein contained, the Borrower hereby
grants, mortgages, pledges, charges, assigns and conveys to and in collective
favour of the Lender (subject to the exception hereinafter contained as to the
last day of the term of any agreement therefor), as and by way of a floating
charge and a security interest subject and subordinate, at all times, to any
existing arm's-length borrowing by the Borrower with banks and lending
institutions, in all of the Borrower's undertaking and all of the Borrower's
properties and assets for the time being, real and personal, movable and
immovable, of whatsoever nature and kind, both present and future, including,
without limiting the generality of the foregoing, the Borrower's uncalled
capital and goodwill and all real and personal, movable and immovable, property
now owned or hereafter acquired by the Borrower and all of the Borrower's
present and future rents, revenues, incomes, moneys, rights, franchises, motor
vehicles, inventories, machinery, equipment, materials, supplies, book debts,
accounts receivable, negotiable and non-negotiable instruments, conditional
sales contracts, judgments, securities, choses in action and all other property
and things of value of every kind and nature, tangible and intangible, legal and
equitable, which the Borrower may be possessed of or entitled to or which may
hereafter be acquired by the Borrower, including any greater right, title and
interest therein or any part thereof which the Borrower may acquire and hold
during the currency of the Debenture after the Effective Date hereof
(collectively, the "Mortgaged Property").





                       

TO HAVE AND TO HOLD the same unto and to the use of the Lender and the Lender's
successors and assigns upon and subject to the terms and conditions herein set
forth.





                       

"Mortgaged Property" wherever used means and includes the specifically mortgaged
property and the undertaking and all other property and assets, present and
future, of the Borrower expressed herein or in any instruments supplemental
hereto or in implement hereof to be mortgaged or charged for or with the payment
of the moneys intended to be secured hereby by way of a fixed charge.







--------------------------------------------------------------------------------



- 4 -



 

 

                       

The last day of any term of years reserved by any agreement therefor is excepted
out of the mortgage and charges hereby created and does not form any part of the
Mortgaged Property; but if any sale is made under or pursuant to the powers
herein contained of any interest forming part of the Mortgaged Property the
Borrower will thereafter stand possessed of such last day and will hold the same
in trust to assign to any person who may acquire such term or any part thereof.





                       

This Debenture is issued subject to and with the benefit of the conditions
annexed hereto, which are to be deemed part of it.





 

                       

WITNESS the hand of the authorized representative of the undersigned Borrower
given under seal as of the Effective Date determined hereinabove.





The CORPORATE SEAL of
GARMATEX TECHNOLOGIES, INC.,
the Borrower herein,
was hereunto affixed in the presence of:


/s/ Darren Berezowski                            
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



 

 

__________



 



--------------------------------------------------------------------------------



- 5 -



 

 

CONDITIONS REFERRED TO IN THE DEBENTURE ANNEXED HERETO



 

 

                       

The Borrower hereby covenants and agrees with the Lender as follows, namely:





1.     This Debenture is issued in accordance with resolutions of the Directors
(and of the members, if applicable) of the Borrower and all other matters and
things have been done and performed so as to authorize and make the creation and
issue of this Debenture and the execution thereof legal and valid and in
accordance with the requirements of the laws relating to the Borrower and all
other statutes and laws in that behalf.



2.     The Borrower lawfully owns and is lawfully possessed and seized of the
specifically Mortgaged Property and has good title thereto, free from all liens,
charges and encumbrances, save only those referred to herein, has good right and
lawful authority to grant, mortgage, pledge, charge, encumber, bargain, sell,
assign and convey the Mortgaged Property according to the true meaning and
intent of this Debenture and will defend the title to the Mortgaged Property for
the benefit of against the claims and demands of all persons.



3.     The Principal Sum and Interest monies hereby secured will be paid without
regard to any equities between the Borrower and the Lender or any intermediate
holder hereof or any right of setoff or counterclaim; and the receipt of the
Lender or the holders hereof for payment of such moneys and Interest will be a
sufficient discharge to the Borrower for the same.



4.     The Principal Sum and Interest moneys hereby secured will become
immediately due and payable on demand by the Lender or, unless waived by the
Lender, in any of the following events:



(a)     if an order is made or a resolution is passed or a petition is filed for
the winding-up, dissolution, liquidation or amalgamation of the Borrower;



(b)     if the Borrower makes an assignment or proposal or a bankruptcy petition
is filed or presented against the Borrower or the Borrower otherwise becomes
subject to the provisions of any legislation for the benefit of its creditors or
otherwise acknowledges its insolvency;



(c)     if any execution, sequestration, extent or any other process of any kind
becomes enforceable against the Borrower and is not satisfied within 10 calendar
days;



(d)     if a distress or analogous process is levied upon the Mortgaged Property
of the Borrower or any part thereof unless the process is in good faith disputed
by the Borrower and the Borrower gives adequate security to pay in full the
amount claimed;



(e)     if the Borrower ceases or demonstrates an intention to cease to carry on
the Borrower's business;



(f)     if a receiver of all or any part of the Mortgaged Property charged
hereby is appointed;



(g)     if an encumbrancer takes possession of the Mortgaged Property of the
Borrower or any part thereof;





--------------------------------------------------------------------------------



- 6 -



 

(h)     if the Borrower, without the prior written consent of the Lender,
authorizes the purchase of all of the Borrower's shares;



(i)     if the Borrower carries on any business that it is restricted from
carrying on by its Memorandum or Articles;



(j)     if any statutory declaration of the Secretary or other officer or
director of the Borrower delivered in connection with this Debenture contains
any misstatement; or



(k)     if the Borrower defaults in observing or performing any other covenant,
agreement or condition of this Debenture on its part to be observed or performed
and such default is not cured within a period of 10 calendar days following the
giving of written notice of default to the Borrower by the Lender.



5.     The Lender may waive any default by the Borrower in the observance or
performance of any covenant, agreement or condition contained in this Debenture
or any other event which without such waiver would cause the moneys hereby
secured to be immediately due and payable but no such waiver or other act or
omission of the Lender will extend to or affect any subsequent default or event
or the rights resulting therefrom.



6.     The security hereby constituted will become enforceable if the Principal
Sum and Interest moneys hereby secured are not paid when the same become due and
payable in accordance with the provisions herein contained.



7.     At any time after the Principal Sum and Interest moneys hereby secured
have become payable and remain unpaid, the Lender may by instrument in writing
appoint any person, whether an officer or employee of such Lender or not, to be
a receiver or receiver-manager (the "Receiver") of the property and assets
hereby charged and may remove any Receiver so appointed and appoint another in
his stead.



Any Receiver so appointed shall have the power:



(a)     to take possession of, collect and get in the Mortgaged Property and for
that purpose to take any proceedings in the name of the Borrower or otherwise;



(b)     to carry on or concur in carrying on the business of the Borrower and
for that purpose to raise money on the Mortgaged Property in priority to this
Debenture or otherwise;



(c)     to sell or lease or concur in the selling or leasing of the whole or any
part of the Mortgaged Property and to convert the same or any part thereof into
money, with full power to sell any Mortgaged Property either together or in
parcels and either by public auction or private contract and either for a lump
sum or for a sum payable by installments or for a sum on account and a mortgage
or charge for the balance (and the Receiver will not be accountable for any
moneys until actually received), and with full power upon every such sale to
make any special or other stipulation as to title or otherwise which the
Receiver may deem proper, and with full power to buy in or rescind any contract
for sale of the Mortgaged Property or any part thereof and to resell the same
without being responsible for any loss which may be occasioned thereby; and



 



--------------------------------------------------------------------------------



- 7 -



(d)     to make any arrangement or compromise which he may think expedient to
the interests of the Lender.



To enable any Receiver so appointed to exercise the powers granted to the
Receiver by this section, the Borrower hereby appoints each such Receiver to be
its attorney to effect a sale or lease or any of the Mortgaged Property by
conveying or leasing in the name of or on behalf of the Borrower or otherwise,
and under the Receiver's own seal; and any deed, lease, agreement or other
instrument signed by any such Receiver under the Receiver's seal pursuant hereto
will have the same effect as if it were under the corporate seal of the
Borrower.



The Lender of any sale purporting to be made by such Receiver pursuant hereto
will not be bound to inquire whether any notice required hereunder has been
given or otherwise as to the propriety of the sale or regularity of its
proceedings, or be affected by notice that no default has been made or continues
or notice that the sale is otherwise unnecessary, improper or irregular; and
despite any impropriety or irregularity or notice thereof to any other lender,
the sale as regards such Lender will be deemed to be within the aforesaid powers
and be valid accordingly and the remedy (if any) of the Borrower in respect of
any impropriety or irregularity whatsoever in any such sale will be in damages
only.



Any Receiver so appointed will be deemed to be the agent of the Borrower, and
the Borrower will be solely responsible for his acts or defaults and for the
Receiver's remuneration and expenses, and will not be in any way responsible for
any misconduct or negligence on the part of any such Receiver.



All moneys received by such Receiver after providing for payment of all claims
and charges (if any) ranking prior to this Debenture and for all costs, charges
and expenses of or incidental to the appointment of the Receiver including the
reasonable remuneration of the Receiver and all outgoings properly payable by
him will be applied:



 

FIRST:

in or towards payment to the Lender of the Principal Sum and all other moneys
(other than Interest) hereby secured.

 

SECONDLY:

in or towards payment to the Lender of all arrears of Interest remaining unpaid
on this Debenture; and

 

THIRDLY:

the surplus (if any) will be paid to the Borrower.



 

The rights and powers conferred by this section are supplemental to and not in
substitution for any rights and powers the Lender may from time to time have.



8.     The Borrower will pay to the Lender on demand the amount of all expenses
including, without limiting the generality of the foregoing, all legal fees (on
a solicitor and client basis) and other costs, charges and expenses incurred by
the Lender relating to the creation and registration of this Debenture or in
recovering or enforcing payment of the moneys hereby secured, or in realizing
upon this Debenture or any other securities for such moneys, or in taking
possession of or protecting or realizing upon any property comprised in any such
security, all of which together with Interest thereon at the rate provided for
in this Debenture will be secured hereby, and in default of payment thereof all
remedies hereunder and at law and in equity will be exercisable.



9.     This Debenture is to be treated as a negotiable instrument and all
persons are invited by the Borrower to act accordingly.





--------------------------------------------------------------------------------



- 8 -



 

10.     This Debenture is in addition to and not in substitution for any other
security now or hereafter held by the Lender.



11.     The security created by this Debenture is a continuing security for the
payment of all indebtedness, both present and future, and all and every
liability, present or future, direct or indirect, absolute or contingent, of the
Borrower to the Lender.



12.     The Borrower will at all times during the currency of this Debenture:



(a)     give to the Lender any information which it may reasonably require
relating to the business of the Borrower, and upon request furnish access to its
books and accounts and records at all reasonable times, and provide copies of
its annual financial statements certified by a chartered accountant within 120
calendar days after the end of each fiscal year of the Borrower;



(b)     maintain and preserve its charter and corporate organization in good
standing and, subject to all the provisions herein contained, diligently
preserve all the rights, powers, privileges and goodwill owned by the Borrower;



(c)     conduct the Borrower's business in a proper and businesslike manner;



(d)     insure and keep insured against all risks or hazards to their full
insurable value all of its property and assets which are of an insurable nature,
and pay the premiums for all such insurance, and on request deliver to the
Lender a copy of the policy or policies of such insurance;



(e)     duly and punctually pay, perform and observe all rent, taxes, local
improvement rates, assessments, covenants and obligations whatsoever which ought
to be paid, performed or observed by the Borrower in respect of all or any part
of the property hereby charged;



(f)     fully and effectually register this Debenture in all jurisdictions and
places where the Borrower carries on business or registration is required, and
otherwise maintain and keep maintained the security hereby created as valid and
effective security;



(g)     pay duly and punctually all taxes, levies and assessments, and all debts
and obligations to labourers, workmen, employees, contractors, sub-contractors,
suppliers of material and others which, if unpaid, might under the laws of
either the Province of British Columbia, Canada, the United States or otherwise
have priority over the security hereby created or any part thereof; and



(h)     make all payments and perform each and every covenant, agreement and
obligation under any lease now held or hereafter acquired by the Borrower and
any mortgage, debenture, trust deed or agreement charging any property or assets
of the Borrower as and when the same are required to be paid or performed.



13.     If the Borrower fails to perform any of the covenants, agreements or
conditions herein contained the Lender may, in its sole and absolute discretion,
perform the same, and if any such covenant, agreement or condition required the
payment or expenditure of money, the Lender may make such payment or
expenditure; and all costs, charges and expenses thereby incurred and all sums
so paid or expended will bear Interest at the rate provided for in this
Debenture, will be at once payable by the Borrower to the Lender and will be
secured hereby and have the benefit of the charges hereby created.



 



--------------------------------------------------------------------------------



- 9 -



14.     The Borrower will not at any time during the currency of this Debenture,
without the prior written consent of the Lender, alter its Memorandum by
altering any restriction upon the business carried on or to be carried on by the
Borrower, or upon its powers.



15.     Neither the preparation, nor the execution nor the registration of this
Debenture binds the Lender to advance the moneys hereby secured, nor will the
advance of part of such moneys bind the Lender to advance any unadvanced portion
thereof, but nevertheless the charges hereby created take effect forthwith upon
the execution of these presents by the Borrower.



16.     Neither the taking of any judgment nor the exercise of any power of
seizure or sale or any other rights or powers of the Lender hereunder will
operate to extinguish the liability of the Borrower to make payment of the
Principal Sum and Interest monies hereby secured, nor will the same operate as a
merger of any covenant or affect the right of the Lender to Interest at the rate
hereinbefore provided.



17.     The Lender, in addition to any other powers given to the Lender under
this Debenture, has the power:



(a)     to release any Mortgaged Property of the Borrower from the charge
created by or pursuant to this Debenture;



(b)     to agree to any modification, compromise, release or waiver of the
rights of the Lender against the Borrower or against the Borrower's property,
whether such rights arise under this Debenture or otherwise; and



(c)     to accept any other properties or securities in substitution for this
Debenture.



Any notice given to the Borrower in connection with this Debenture will be in
writing and may be given by delivering the same or by sending the same by
prepaid registered post addressed to the Borrower at Suite 101, 2455 - 192nd
Street, Surrey, British Columbia, Canada, V3Z 3X1 (or at such other address as
may be substituted therefor by notice in writing given by the Borrower to the
Lender). Any notice so delivered will be deemed to have been received by the
Borrower upon delivery, and any notice so mailed will be deemed to have been
received by the Borrower on the tenth business day following the day on which it
was so mailed; but any notice given during a strike, lockout or other labour
disturbance at the Post Office will be delivered and not mailed.



18.     Time is of the essence of this Debenture.



19.     When the context hereof makes it possible, the word "person" appearing
in this Debenture includes in its meaning any body corporate or politic; and the
word "Lender" as the case may be includes any subsequent holder hereof, and any
appointment or removal under section "7." may be made by writing, signed or
sealed by any such holder; and words in the singular include the plural, and
words importing the masculine gender include females and any body corporate or
politic.



20.     This Debenture and all its terms and conditions will enure to the
benefit of the Lender and its successors and assigns, and will be binding upon
the Borrower and the Borrower's successors and assigns.

__________





--------------------------------------------------------------------------------





Schedule C



 

 

                       

This is Schedule C to that certain Secured and Subordinated Loan Agreement
respecting Garmatex Technologies, Inc. and Oaxaca Resources Corp.





 

Security Agreement



 

Refer to the materials attached hereto.

__________



 

 



--------------------------------------------------------------------------------





__________



 

 

 

 

 

 

SECURITY AGREEMENT



 

 

 

 

 

 

From

:





 

GARMATEX TECHNOLOGIES, INC.



 

To

:





 

OAXACA RESOURCES CORP.



 

 

 

 

 

 

Garmatex Technologies, Inc.


Suite 101, 2455 - 192nd Street, Surrey, British Columbia, Canada, V3Z 3X1



__________



 



--------------------------------------------------------------------------------





SECURITY AGREEMENT



 

 

TO THE SECURED AND SUBORDINATED LOAN AGREEMENT
Between the BORROWER and the LENDER


Aggregate Principal Sum of up to $5,000,000.00





 

                       

THIS SECURITY AGREEMENT is provided, dated and made effective as of the 15th day
of March, 2016 (the "Effective Date").





 

FROM

:





GARMATEX TECHNOLOGIES, INC.

, a company
incorporated under the laws of the Province of British Columbia,
Canada, Canada, and having a business office and an address for
notice and delivery located at Suite 101, 2455 - 192nd Street,
Surrey, British Columbia, Canada, V3Z 3X1





(the "Borrower");



TO

:





OAXACA RESOURCES CORP.

, a company incorporated under
the laws of the State of Nevada, U.S.A., and having a business
office and an address for notice and delivery located at 7458
Allison Place, Chilliwack, British Columbia, Canada, V4Z 1J7





(the "Lender");



(and the Borrower and the Lender being hereinafter singularly also
referred to as a "Party" and collectively referred to as the
"Parties" as the context so requires).



 

                       

THE LENDER (hereinafter referred to as the "Secured Party") is the Secured Party
to THE BORROWER (hereinafter collectively referred to the "Borrower") as
evidenced by this security agreement (the "Agreement"), which is dated for
reference effective as at the above-referenced Effective Date, with the
principal sum of this Agreement being up to five million dollars ($5,000,000.00)
(hereinafter referred to as the "Principal Sum") of lawful money of Canada,
which is the Principal Sum which may be advanced by the within Secured Party to
the Borrower in accordance with the terms and conditions of a certain "Secured
and Subordinated Loan Agreement", dated March 15, 2016 (the "Loan Agreement"),
as entered into between the Parties; this Agreement being Schedule "C" to the
Loan Agreement.





 

1.                     Creation of security interest



1.1

                   The Borrower hereby grants to the Secured Party a security
interest in the collateral referred to in section "2.1" hereinbelow, to secure
the payment or performance of all obligations, indebtedness and liabilities of
the Borrower to the Secured Party under the Loan Agreement, whether incurred
prior to, at the time of or subsequent to the execution hereof, including
extensions or renewals, direct or indirect, wheresoever and howsoever incurred
and any ultimate unpaid balance thereof, including, without restricting the
generality of the foregoing, future advances to the Borrower under fixed or
revolving credits established from time to time and letters of credit whether or
not drawn upon, issued by the Secured Party with respect to the Borrower.





 



--------------------------------------------------------------------------------



- 2 -



 

2.                     Collateral



2.1

                   The collateral subject to the security interest created
herein is all of the Borrower's present and after acquired personal property,
save and except for any existing arm's-length borrowing by the Borrower with
banks and lending institutions, and, without limiting the generality of the
foregoing, includes:





(a)     Equipment:



all machinery, equipment and other tangible personal property now owned or
hereafter acquired by the Borrower (hereinafter collectively referred to as the
"Equipment");



(b)     Accounts receivable:



(i)     all debts, demands and choses in action which are now due, owing or
accruing due or which may hereafter become due, owing or accruing due to the
Borrower and all claims of whatsoever nature or kind which the Borrower now has
or may hereafter have, including claims against the Crown and claims under
insurance policies;



(ii)     all contracts, securities, bills, notes, lien notes, judgments, chattel
mortgages, mortgages, and all other rights and benefits which now are or may
hereafter be vested in the Borrower in respect of or as security for any of the
said debts, demands, choses in action and claims; and



(iii)     all books, accounts, invoices, letters, papers and documents in any
way evidencing or relating to any of the said debts, demands, choses in action
and claims;



(hereinafter collectively referred to as the "Accounts Receivable");



(c)     Intangibles:



all intangible personal property now owned or hereafter acquired by the Borrower
and not included in the aforesaid security interests, including without
limitation all contractual rights, leasehold interests, good will, patents,
trademarks, copyrights, industrial designs and other industrial or intellectual
property or rights therein, under license or otherwise (hereinafter collectively
referred to as the "Intangibles");



(d)     Other personal property:



all of the remaining personal property of the Borrower of every kind now owned
or hereafter acquired by the Borrower (except such property as is validly and
effectively subject to the foregoing security interests), including documents of
title, chattel paper, instruments, securities and money (hereinafter
collectively referred to as the "Other Personal Property"); and





--------------------------------------------------------------------------------



- 3 -



 

(e)     Proceeds:



all proceeds derived directly or indirectly therefrom including, without
limiting the generality of the foregoing, proceeds of sale, lease or other
dispositions of any property subject to all of the foregoing security interests,
proceeds of a kind similar to the above described items, and money, cheques or
deposit accounts in deposit taking institutions (hereinafter collectively
referred to as the "Proceeds").



                       

All of the foregoing (namely the Equipment, the Accounts Receivable, the
Intangibles, the Other Personal Property and the Proceeds) is hereinafter
collectively referred to as the "Collateral".





2.2                   The Collateral shall not include the last day of any term
of years reserved by any lease, verbal or written, or any agreement therefrom,
now held or hereafter acquired by the Borrower, but the Borrower shall stand
possessed of the reversion remaining in the Borrower of any leasehold premises,
for the time being demised, as aforesaid, upon trust to assign and dispose
thereof as the Secured Party shall direct; and upon any sale of the leasehold
premises, or any part thereof, the Secured Party for the purpose of vesting the
aforesaid reversion of any such term or any renewal thereof and any purchaser or
purchasers thereof shall be entitled by deed or writing to appoint such
purchaser or purchasers or any other person or persons a new trustee or trustees
of the aforesaid reversion of any such term or any renewal thereof in the place
of the Borrower and divest the same accordingly in the new trustee or trustees
so appointed freed and discharged from any obligations respecting the same.



2.3                   The security interest shall be a general and continuing
security interest notwithstanding any dealing by the Secured Party with the
Borrower or any other person claiming under or with respect to the Borrower or
the Collateral, notwithstanding any other title retention agreement, commercial
pledge, right of resale, security interest or other encumbrance whatsoever.



 

3.                     Sales in the ordinary course of business



3.1                   The Borrower shall have no right to sell, lease or dispose
of any of the Collateral except for a sale in the ordinary course of business
upon customary sales terms for value received.



 

4.                     Warranties of the Borrower



4.1                   The Borrower hereby warrants to the Secured Party that:



(a)     the security interest granted hereby and any expressly permitted
security interests having priority over the security interests granted hereby,
the Borrower is or will be the owner of, or have an interest in, the Collateral
free from any adverse liens, security interest or encumbrances, and agrees that
it will defend the Collateral against all claims and demands of all persons,
firms or bodies corporate at any time claiming the same or any interest therein;
and





--------------------------------------------------------------------------------



- 4 -



 

(b)     the security interests herein are given and taken as additional security
for the payment of the monies payable under other security instruments between
the Borrower and the Secured Party, and not in substitution therefor.



 

5.                     Undertakings of the Borrower



5.1                   The Borrower hereby undertakes to:



(a)     promptly pay all obligations, indebtedness and liabilities owing to the
Secured Party as they become due or are demanded;



(b)     maintain the Collateral in good condition and repair and provide
adequate storage facilities to protect the Collateral and not permit the value
of the Collateral to be impaired, reasonable wear and tear excepted;



(c)     defend the title to the Collateral against all persons, firms or bodies
corporate claiming any interest in the Collateral or any part thereof;



(d)     not, without the prior written consent of the Secured Party, remove the
Collateral or any part thereof from the location where the Borrower carries on
its business, except for rentals, machinery demonstrations, repairs and
maintenance in the ordinary course of business which shall take place within or
at said location;



(e)     pay all taxes, assessments and levies or charges from any source which
may be assessed against the Collateral or any part thereof or which may result
in a lien against the Collateral or any part thereof and insure the Collateral
for loss or destruction by fire, wind storm and such other perils stipulated by
the Secured Party in an amount not less than the full insurable value of the
Collateral or the amount from time to time hereby secured, whichever is lesser,
with appropriate endorsement to secure the Secured Party as its interest shall
appear. In the event the Borrower shall fail to provide adequate insurance when
required to do so or to pay any of the said taxes, assessments, levies or
charges the Secured Party may, without notice, at its option, but without any
obligation or liability so to do, procure insurance and pay taxes or other
charges and add said sums to the balance of the debt hereby secured or claim
from the Borrower immediate reimbursement of such sums;



(f)     keep, at the principal place of business of the Borrower, accurate books
and records of the Collateral and furnish at the request of the Secured Party
from time to time, in writing, all information requested relating to the
Collateral or any part thereof and the Secured Party shall be entitled from time
to time to inspect the aforesaid Collateral and to take temporary custody of and
make copies of all documents relating to Accounts Receivable, and for such
purposes the Secured Party shall have access to all premises occupied by the
Borrower or where the Collateral or any of it may be found;



(g)     duly observe and conform to all valid requirements of a governmental
authority relative to any of the Collateral and all covenants, terms and
conditions upon or under which the Collateral is held;



(h)     do, make and execute, from time to time at the Secured Party's request,
all such financing statements, further assignments, documents, acts, matters and
things as may be reasonably required by the Secured Party of or with respect to
the Collateral or any part thereof or as may be required to give effect to these
presents;





--------------------------------------------------------------------------------



- 5 -



 

(i)     give immediate notice to the Secured Party in the event of a change of
the corporate or trade name of the Borrower; and



(j)     pay, on demand of the Secured Party, all reasonable expenses, including
solicitor's fees and disbursements and all the remuneration of any Receiver
appointed hereunder, incurred by the Secured Party in the preparation,
perfection and enforcement of this Agreement.



 

6.                     Maintain security interest



6.1                   The Borrower shall pay all expenses and, upon request,
take any action reasonably deemed advisable by the Secured Party to preserve the
Collateral or to establish, determine priority of, perfect, continue perfected,
terminate and/or enforce the Secured Party's interest in it or rights under this
Agreement. If the Borrower fails to act as required by this Agreement, the
Secured Party is authorized, in the Borrower's name, to take any such action,
including without limitation, signing the Borrower's name or paying all amounts
so required, and the cost thereof shall be one of the debts and liabilities
secured hereunder.



 

7.                     Default



7.1                   The Secured Party may, at its option in writing, declare
the Borrower to be in default under this Agreement and/or may declare the whole
or any part of the unpaid balance of any obligations, indebtedness and
liabilities secured by this Agreement immediately due and payable if any of the
following events occurs:



(a)     the Borrower does not observe or perform any of the Borrower's
obligations under either this Agreement or the Loan Agreement and shall fail to
cure such default within 10 calendar days after receipt of notice thereof in
writing by the Borrower from the Lender;



(b)     any representation, warranty or statement made by or on behalf of the
Borrower to the Lender is untrue in any material respect at the time when or as
of which it was made;



(c)     the Borrower ceases or threatens to cease to carry on in the normal
course the Borrower's business or any material part thereof;



(d)     a proceeding shall have been instituted in a court having jurisdiction
seeking a decree or order for relief in respect of the Borrower in any
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) or the Borrower for any substantial part of its property, or for the
winding-up or liquidation of its affairs; or



(e)     the Borrower shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of any order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) or the Borrower or for any substantial part of its property,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action in
furtherance of any of the foregoing.



 



--------------------------------------------------------------------------------



- 6 -



 

8.                     Enforcement and remedies



8.1                   Upon default the security interest granted hereby shall
become enforceable and the Secured Party shall have all the rights and remedies
available to it under the Personal Property Security Act of the Province of
British Columbia, Canada as amended from time to time as well as any other
applicable laws and, but so as not to restrict the generality of the foregoing,
the following rights and remedies:



(a)     the Secured Party may appoint by instrument in writing any receiver,
manager or receiver-manager appointed by the court (all of whom are hereinafter
referred to as the "Receiver") of all or any part of the Collateral and remove
or replace such Receiver from time to time or may institute proceedings in any
court of competent jurisdiction for the appointment of such a Receiver. Any such
Receiver or Receivers so appointed shall have power to take possession of the
Collateral hereby charged or to carry on the business of the Borrower and to
concur in selling any of such Collateral or any part thereof, and for such
purposes to occupy and use any real or personal property of the Borrower without
charge therefor for so long as may be necessary;



(b)     the Secured Party may demand that the Borrower assemble the Collateral
or part thereof, in any convenient place designated by the Secured Party and
deliver possession of all of the Collateral or part thereof to the Secured
Party;



(c)     the Secured Party may take such steps as it considers necessary or
desirable to obtain possession of all or any part of the Collateral, and to that
end the Borrower agrees that the Secured Party may by its servants, agents or
receiver at any time during the day or night enter upon lands and premises where
the Collateral may be found for the purpose of taking possession of and removing
the Collateral or any part thereof;



(d)     the Secured Party may seize, collect, realize, borrow money on the
security of, release to third parties or otherwise deal with the Collateral or
any part thereof in such manner, upon such terms and conditions and at such time
or times as may seem to it advisable and without notice to the Borrower (except
as otherwise required by any applicable law);



(e)     the Secured Party may charge the Borrower for any expense incurred by
the Secured Party (including taxes, insurance, legal, accounting and receiver
fees) in protecting, seizing, collecting, realizing, borrowing on the security
of, selling or obtaining payment of the Collateral or any part thereof and may
add the amount of such sums to the indebtedness of the Borrower;



(f)     the Secured Party may elect to retain all or any part of the Collateral
in satisfaction of the obligations, indebtedness and liabilities of the Borrower
to the Secured Party;



(g)     the Secured Party may grant extensions of time and other indulgences,
take and give up securities, accept compositions, grant releases and discharges,
release any part of the Collateral to third parties and otherwise deal with the
Borrower, borrowers of the Borrower, sureties and others and with the Collateral
and other securities as the Secured Party may see fit without prejudice to the
liability of the Borrower or the Secured Party's right to hold and realize the
Collateral;





--------------------------------------------------------------------------------



- 7 -



 

(h)     in the event of the Secured Party taking possession of the Collateral,
or any part thereof in accordance with the provisions of this Agreement, the
Secured Party shall have the right to maintain the same upon the premises on
which the Collateral may then be situate and for the purpose of such maintaining
shall be entitled to the free use and enjoyment of all necessary buildings,
premises, housing, stabling, shelter and accommodation for the proper
maintaining, housing and protection of the Collateral so taken possession of by
the Secured Party as aforesaid, and for its servant or servants, assistant or
assistants, and the Borrower covenants and agrees to provide the same without
cost or expense to the Secured Party until such time as the Secured Party shall
determine in its discretion to remove, sell or otherwise dispose of the
Collateral so taken possession of by it as aforesaid;



(i)     to facilitate the realization of the Collateral, the Secured Party or
its Receiver may carry on or concur in the carrying on of all or part of the
business of the Borrower and may, to the exclusion of all others, including the
Borrower, enter upon, occupy and use all or any of the premises, buildings,
plant and undertaking of the Borrower or occupied or used by the Borrower, and
use all or any of the tools, machinery and equipment of the Borrower for such
time as the Secured Party or receiver sees fit, free of charge, to manufacture
or complete the manufacture of any inventory and to pack and ship the finished
product, and the Secured Party or Receiver shall not be liable to the Borrower
for any neglect in so doing or in respect of any rent, rent charges,
depreciation or damages in connection with such actions;



(j)     the Secured Party may, if it deems it necessary for the proper
realization of all or any part of the Collateral, pay any encumbrance, lien,
claim or charge that may exist or be threatened against the same and in every
such case the amounts so paid together with costs, charges and expenses incurred
in connection therewith shall be added to the obligations of the Borrower to the
Secured Party at the date of payment thereof by the Secured Party;



(k)     the Secured Party may sell, lease or otherwise dispose of all or any
part of the Collateral, whether by public or private sale or lease or otherwise,
in such manner, at such price as can be reasonably obtained therefor and on such
terms as to credit and with such conditions of sale and stipulations as to title
or conveyance or evidence of title or otherwise as to the Secured Party may seem
reasonable, provided that if any sale is on credit the Borrower will not be
entitled to be credited with the proceeds of any such sale, lease or other
disposition until the monies therefor are actually received; and



(l)     all monies collected or received by the Secured Party in respect of the
Collateral may be applied on account of such parts of the indebtedness and
liability of the Borrower as to the Secured Party seems best or may be held
unappropriated in a Collateral account or in the discretion of the Secured Party
may be released to the Borrower, all without prejudice to the Secured Party's
claims upon the Borrower.



8.2                   The rights and remedies herein conferred upon the Secured
Party shall be cumulative and not alternative and shall be in addition to and
not in substitution for or in derogation of rights and remedies conferred by the
Personal Property Security Act of the Province of British Columbia, Canada and
any other applicable laws.



 



--------------------------------------------------------------------------------



- 8 -



 

9.                     Waiver



9.1                   The Secured Party may permit the Borrower to remedy any
default without waiving the default so remedied, and the Secured Party may waive
any default without having waived any other subsequent or prior default by the
Borrower. A waiver shall only be binding on the Secured Party if it has been
given in writing.



9.2                   The Borrower shall not be discharged by any extension of
time, additional advances, renewals and extensions, the taking of further
security, releasing security, extinguishment of the security interest created
therein as to all or any part of the Collateral, the failure to perfect the
security or any other act except a release or discharge of the said security
interest upon the full payment of the obligations, indebtedness and liabilities
secured by this Agreement, including charges, expenses, fees, costs and
interest.



9.3                   The Borrower waives the right to receive any verification
statements or financing statements related to this Agreement.



 

10.                     Non-liability of the Secured Party



10.1                   The Secured Party shall not be liable or accountable for
any failure to seize, collect, realize, sell or obtain payment of the Collateral
or any part thereof and shall not be bound to institute proceedings for the
purpose of seizing, collecting, realizing or obtaining possession or payments of
the same or for the purpose of preserving any rights of the Secured Party, the
Borrower, or any other person, firm or body corporate in respect of same. The
Secured Party shall use reasonable care in the custody and presentation of
Collateral it has taken into its possession and the Borrower hereby agrees that
the Secured Party shall not be obliged to preserve any rights against other
persons or take any steps to preserve any rights of the Borrower with respect to
Other Personal Property including any instrument, security or chattel paper
included in the Collateral.



 

11.                     Additional security



11.1                   This Agreement is in addition to and not in substitution
for any other agreement between the parties creating a security interest in all
or part of the Collateral, and whether heretofore or hereafter made, and the
terms of such other agreement or agreements shall be deemed to be continued
unless expressly provided to the contrary in writing and signed by the Parties.



 

12.                     Attachment



12.1

                   Subject to section "12.2" hereinbelow, the Borrower warrants
and acknowledges that value has been given and that the Borrower and the Secured
Party intend the security interests created by this Agreement to attach upon the
execution of this Agreement and the receipt by the Borrower of the Principal
Amount and all Interest under the Loan Agreement, and that value has been given
and that the Borrower has rights in the Collateral.







--------------------------------------------------------------------------------



- 9 -



 

12.2                   With respect to any part of the Collateral to be acquired
by the Borrower after the date hereof, the Borrower warrants and acknowledges
that the Borrower and the Secured Party intend the security interests created by
this Agreement to attach as soon as the Borrower has rights therein.



 

13.                     Future advances



13.1                   Nothing herein contained including the execution of this
Agreement nor the perfection of any of the security interest contained herein
shall obligate the Secured Party to make any advance or future advance or loan
or renewal or extension of any indebtedness or liability of the Borrower
whatsoever.



 

14.                     Notices



14.1                   Notwithstanding anything herein contained and whether or
not expressly stipulated herein, every notice or other communication
contemplated hereby or otherwise relating hereto shall be in writing. Every
notice required or permitted to be communicated hereunder may be:



(a)     served personally by leaving it with the party to whom it is to be
communicated;



(b)     communicated by telecopy to the party to whom it is to be communicated;
or



(c)     mailed by prepaid registered mail (with acknowledgement of receipt
requested) to the party to whom it is to be communicated.



                       

If a notice is served personally, it shall be deemed to have been validly
communicated to and received by the party to whom it was addressed on the date
on which it was delivered. If a notice is communicated by telecopy, it shall be
deemed to have been validly communicated to and received by the party to whom it
was addressed on the expiry of eight hours after it was transmitted or 9:00 a.m.
(according to the time zone of the party to whom it was addressed) on the day
following its transmission, whichever is later. If a notice is mailed as
aforesaid, it shall be deemed to have been validly communicated to and to have
been received by the addressee thereof on the earlier of the date of its receipt
or the eleventh day following the mailing thereof in Canada, provided that no
party shall mail any notice during any period during which Canadian postal
workers, whether in the whole of Canada or in any region thereof where a notice
is to be communicated, are on strike, are withholding of services or lock-out is
threatened or has just been terminated so that, in the result, it may be
adversely affected. Any address as provided for in this section may be changed
by written notice as contemplated by this section, and the respective addresses
of the Parties for the communication of notice shall be as set forth on the
front page of this Agreement.





 

15.                     Headings



15.1                   All headings used in this Agreement have been inserted
for convenience of reference only and are not intended to assist in the
interpretation of any of the provisions of this Agreement unless expressly
referred to in the provisions of this Agreement.



 

 



--------------------------------------------------------------------------------



- 10 -



 

16.                     General



16.1                   The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision.



16.2                   This Agreement shall be interpreted in accordance with
the laws of the Province of British Columbia, Canada.



 

17.                     Receipt of copy



17.1

                   The Borrower hereby acknowledges receipt of a copy of this
Security Agreement.





 

18.                     Enurement



18.1                   This Agreement benefits the Secured Party, its successors
and assigns and binds the Borrower and its heirs, executors, personal
representatives, successors and assigns.



 

                       

WITNESS the hand of the authorized representative of the undersigned Borrower
given under seal as of the Effective Date determined hereinabove.





 

The CORPORATE SEAL of
GARMATEX TECHNOLOGIES, INC.,
the Borrower herein,
was hereunto affixed in the presence of:


/s/ Darren Berezowski                            
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



__________



End of Secured and Subordinated Loan Agreement

__________